ORDER MODIFYING COURT ORDER
CRARY, District Judge.
Intervener’s Motion to Modify the Court Order came on regularly for hearing on *627September 21, 1976, at 9:30 A.M. in the courtroom of the Honorable E. Avery Crary, District Judge, Presiding. Moving party and Intervener City of Pasadena appeared through Pasadena City Attorney Wendell R. Thompson, by Deputy City Attorney James O. Kahan and Burke, Williams and Sorensen by Mr. Royal M. Soren-sen; Plaintiffs appeared through Center for Law in the Public Interest by Mr. Brent Rushforth; Plaintiff City of South Pasadena appeared through Martin and Flandrick by South Pasadena City Attorney Charles R. Martin; State Defendants appeared through Chief Counsel Harry Fenton, by Deputy Counsel Benjamin B. Salvaty; Federal Defendants appeared through United States Attorney William R. Keller by Assistant United States Attorney Matthew Schumacher and Amicus Curiae City of Alhambra appeared through Burke, Williams and Sorensen by City Attorney Leland Dol-ley.
Amicus Curiae City of Alhambra appeared in support of said motion. Except for State Defendants, none of the parties filed any opposition to said motion as provided in Rule 3(f) of the Local Rules of the Central District of California.
GOOD CAUSE APPEARING, it is hereby ordered that the March 7, 1973 Order of the Court as amended on January 15, 1976, be further amended by adding additional paragraphs to read as follows:
11. After numerous representations by the State Defendants concerning the completion of the environmental process and failure to comply with those representations, this court orders the State and Federal Defendants to act with all due diligence in the preparation, processing and filing of the Environmental Impact Statement and other required reports and documents concerning the Route 7 Freeway.
12. The circulation period for review of the Supplement to the DEIS and return of comments on the DEIS shall terminate on November 24, 1976.
13. Comments on the Supplement shall not be accepted by the State Defendants after November 24, 1976, nor shall State Defendants grant any time extensions unless this Court approves such extensions.
14. The public hearing or hearings on the DEIS and Supplement shall be held no later than December 17, 1976.
15. The record on the public hearing or hearings shall close no later than 10 days after the last public hearing and no comments on the hearing shall be received by State Defendants after said record is closed.
16. Except for compliance with the National Historic Preservation Act of 1966 (16 U.S.C. § 470) and the material relating thereto, the State Defendants shall submit the completed Final Environmental Impact Statement (FEIS) to the Federal Highway Administration (FHWA) on or before March 30, 1977.
17. Any party, for good cause, can apply for modification of Paragraphs 11 through 16 of this Order.